The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 02/02/2021.
4.	Claims 1, 3-5, and 7-12 are currently pending.
5.	Claims 1, 3, and 12 have been amended.
6.	Claims 2 and 6 have been cancelled.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1, 3-5, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12:
	Claims 1 and 12 include the limitation “a fiber diameter of the metal fibers is larger than a skin depth determined based on a constant frequency of a high frequency power applied to a mounting table and a material of the metal fibers”. It is unclear what range of fiber diameter of the metal fibers said limitation encompasses because the skin depth is a variable quantity dependent upon, among other things, the specific constant frequency applied and the specific material of the metal fibers. Therefore, this range cannot be determined Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989), MPEP 2173.05(b)(II). For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the metal fibers have a fiber diameter”.
Regarding claims 3-5 and 7-11:
Claims 3-5 and 7-11 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 3, 7, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 20020038791) in view of Sekita (US 20110293401 A1).
Regarding claim 1, Okumura teaches a plasma processing apparatus that processes a substrate (7 of Fig. 1) [0122].  The apparatus is enclosed by a processing vessel (vacuum chamber 1). Okumura further teaches a punching metal plate (20) that is a porous conductor [0124], and corresponds to the instant claimed exhaust plate comprising a porous metal sheet.  The porous conductor (20) separates a processing space and an exhaust space, as can be seen in below annotated fig. 4 of Okumura.  
Okumura further teaches that the vacuum chamber is separated into a region on one side on which the substrate is present and a region on the other side on which the substrate is absent by a plurality of layers of porous conductor which are grounded at nearly all of their outer peripheral portions, processing the substrate under a condition that plasma has not reached the region on the side on which the substrate is absent [0009].  In essence, the grounded porous conductor prevents plasma from reaching the region where the substrate is absent.  One of ordinary skill in the art would understand from this disclosure that the porous conductor (punching plate 20 of Fig. 1, for example) is grounded to prevent plasma form passing into the exhaust space.  This corresponds to the instant claimed limitation “such that positive ions and electrons constituting the plasma are blocked by the porous metal sheet and the gas which is not plasmarized is not blocked by the porous metal sheet”

    PNG
    media_image1.png
    559
    689
    media_image1.png
    Greyscale

Okumura further teaches that the porous metal sheet can be a conductor mesh plate [0143] because it obtains the same results as using a punching metal plate.  Okumura further teaches the use of a turbomolecular pump (3 of Fig. 4) to exhaust the vacuum chamber [0004].  
One of ordinary skill in the art would understand that a mesh is composed of overlapping metal fibers, nonetheless Okumura does not explicitly disclose that the porous metal sheet is made of overlapping metal fibers.   
Sekita teaches a cylindrical mesh structure for a turbomolecular pump exhaust (abstract).  Sekita teaches the use of a mesh structure (153 of Fig. 3) [0040].  The mesh structure is a porous metal sheet analogous to the instant claimed gas exhaust plate because it is a plate-shaped mesh structure [0042].  Sekita teaches that the mesh structure (153 of Fig. 6a) is exemplarily made of fine metallic wires such as stainless 
Sekita and Okumura are analogous art in the field of mesh exhaust filters for systems exhausted by a turbomolecular pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive mesh of Okumura to be the mesh structure of Sekita because Sekita teaches that such a mesh structure allows the reliable capture of recoil particles [0047].  
Although taught by the cited prior art, the claim limitations “such that positive ions and electrons constituting the plasma are blocked by the porous metal sheet and the gas which is not plasmarized is not blocked by the porous metal sheet” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.  The apparatus of Okumura modified by Ishihara is capable of this limitation because Ishihara teaches that the multi-layered baffle suppresses positively charged particles (42 of Fig. 7) and electrons 
Finally, it is noted the language “through which a gas is exhausted from inside the processing vessel” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The apparatus of Okumura is suitable for this intended use because the exhaust space noted above is connected to an exhaust port and turbomolecular pump [123].  
Regarding claim 3, Okumura teaches the exhaust plate of claim 2.  
Okumura does not teach the limitation wherein a material of the metal fibers includes at least one selected from a group consisting of stainless steel, copper, aluminum, and silver.  
Sekita teaches a cylindrical mesh structure for a turbomolecular pump exhaust (abstract).  Sekita teaches the use of a mesh structure (153 of Fig. 3) [0040].  The mesh structure is a porous metal sheet analogous to the instant claimed gas exhaust plate because it is a plate-shaped mesh structure [0042].  Sekita teaches that the mesh structure (153 of Fig. 6a) is exemplarily made of fine metallic wires such as stainless steel wires [0046].  

Regarding claim 7, Okumura teaches the exhaust plate of claim 1.  Okumura further teaches that the porous metal sheet can be a conductor mesh plate [0143] because it obtains the same results as using a punching metal plate.  Okumura further teaches the use of a turbomolecular pump (3 of Fig. 4) to exhaust the vacuum chamber [0004].  
One of ordinary skill in the art would understand that a mesh is composed of fibers, nonetheless Okumura does not explicitly disclose that the porous metal sheet is made of metal fibers.   

Sekita and Okumura are analogous art in the field of mesh exhaust filters for systems exhausted by a turbomolecular pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive mesh of Okumura to be the mesh structure of Sekita because Sekita teaches that such a mesh structure allows the reliable capture of recoil particles [0047].  
Regarding claim 9, Okumura teaches the limitations of claim 1.  Although taught by the cited prior art, the claim limitations “wherein diffused light is transmitted and parallel light is not transmitted through the porous metal sheet” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is 
Additionally, in the apparatus of Okumura modified by the multilayered baffle member (50” of Ishihara fig. 7) parallel light that is perpendicular to the multilayer baffle member would not be transmitted through the porous metal sheet because there is no direct line of sight for the light to travel.   
Regarding claim 10, Okumura teaches the limitations of claim 1. Okumura further teaches that the porous metal sheet can be a conductor mesh plate [0143] because it obtains the same results as using a punching metal plate.  Okumura further teaches the use of a turbomolecular pump (3 of Fig. 4) to exhaust the vacuum chamber [0004].  
Okumura does not teach the limitation wherein the porous metal sheet includes multiple porous metal sheets and the multiple porous metal sheets are stacked on top of each other.  
Sekita teaches a cylindrical mesh structure for a turbomolecular pump exhaust (abstract).  Sekita teaches the use of a mesh structure (153 of Fig. 3) [0040].  The mesh structure is a porous metal sheet analogous to the instant claimed gas exhaust plate 
Sekita and Okumura are analogous art in the field of mesh exhaust filters for systems exhausted by a turbomolecular pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive mesh of Okumura to be the mesh structure of Sekita because Sekita teaches that such a mesh structure allows the reliable capture of recoil particles [0047].  
Regarding claim 12, Okumura teaches a plasma processing apparatus that processes a substrate (7 of Fig. 1) [0122].  The apparatus is enclosed by a processing vessel (vacuum chamber 1). Okumura further teaches a punching metal plate (20) that is a porous conductor [0124], and corresponds to the instant claimed exhaust plate comprising a porous metal sheet.  The porous conductor (20) separates a processing space and an exhaust space, as can be seen in below annotated fig. 4 of Okumura.  The exhaust space noted in the annotated figure is connected to an exhaust port and 
Okumura further teaches that the vacuum chamber is separated into a region on one side on which the substrate is present and a region on the other side on which the substrate is absent by a plurality of layers of porous conductor which are grounded at nearly all of their outer peripheral portions, processing the substrate under a condition that plasma has not reached the region on the side on which the substrate is absent [0009].  In essence, the grounded porous conductor prevents plasma from reaching the region where the substrate is absent.  One of ordinary skill in the art would understand from this disclosure that the porous conductor (punching plate 20 of Fig. 1, for example) is grounded to prevent plasma form passing into the exhaust space.  This corresponds to the instant claimed limitation “such that positive ions and electrons constituting the plasma are blocked by the porous metal sheet and the gas which is not plasmarized is not blocked by the porous metal sheet”

    PNG
    media_image1.png
    559
    689
    media_image1.png
    Greyscale

Okumura further teaches that the porous metal sheet can be a conductor mesh plate [0143] because it obtains the same results as using a punching metal plate.  Okumura further teaches the use of a turbomolecular pump (3 of Fig. 4) to exhaust the vacuum chamber [0004].  
One of ordinary skill in the art would understand that a mesh is composed of fibers, nonetheless Okumura does not explicitly disclose that the porous metal sheet is formed by overlapping metal fibers.   
Sekita teaches a cylindrical mesh structure for a turbomolecular pump exhaust (abstract).  Sekita teaches the use of a mesh structure (153 of Fig. 3) [0040].  The mesh structure is a porous metal sheet analogous to the instant claimed gas exhaust plate because it is a plate-shaped mesh structure [0042].  Sekita teaches that the mesh structure (153 of Fig. 6a) is exemplarily made of fine metallic wires such as stainless 
Sekita and Okumura are analogous art in the field of mesh exhaust filters for systems exhausted by a turbomolecular pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive mesh of Okumura to be the mesh structure of Sekita because Sekita teaches that such a mesh structure allows the reliable capture of recoil particles [0047].  
Although taught by the cited prior art, the claim limitations “such that positive ions and electrons constituting the plasma are blocked by the porous metal sheet and the gas which is not plasmarized is not blocked by the porous metal sheet” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.  The apparatus of Okumura modified by Ishihara is capable of this limitation because Ishihara teaches that the multi-layered baffle suppresses positively charged particles (42 of Fig. 7) and electrons 
Finally, it is noted the language “through which a gas is exhausted from inside the processing vessel” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The apparatus of Okumura is suitable for this intended use because the exhaust space noted above is connected to an exhaust port and turbomolecular pump [123].  
13.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 20020038791) in view of Sekita (US 20110293401 A1) as applied to claims 1, 3, 7, 9-10, and 12 above, and further in view of Moriya (US 20060257243 A1).
	The limitations of claims 1, 3, 7, 9-10, and 12 have been set forth above.
Regarding claim 4, Okumura teaches the exhaust plate of claim 1. Okumura further teaches that the porous metal sheet can be a conductor mesh plate [0143] because it obtains the same results as using a punching metal plate.  Okumura further teaches the use of a turbomolecular pump (3 of Fig. 4) to exhaust the vacuum chamber [0004].  

Moriya teaches a stainless felt (stainless felt and steel wool) [0222] made of fibrous substances intertwined with one another at random (i.e. without being oriented) that can physically capture particles irrespective of their charge [0352].  The stainless felt is used, for example, on a cylindrical core material 104 of Fig. 25 and as a protection for the reflector plate (79 and 62 of Fig. 16.) [0280]. 
Moriya and Okumura are analogous art in the field of plasma processing apparatuses with metal mesh exhaust plates in an apparatus with a turbomolecular pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive mesh of Okumura to be the stainless felt of Moriya because it can physically capture particles irrespective of their charge [0352].
Regarding claim 5, Okumura teaches the exhaust plate of claim 1.  Okumura teaches the exhaust plate of claim 1. Okumura further teaches that the porous metal sheet can be a conductor mesh plate [0143] because it obtains the same results as using a punching metal plate.  Okumura further teaches the use of a turbomolecular pump (3 of Fig. 4) to exhaust the vacuum chamber [0004].  
Okumura does not teach the limitation wherein the porous metal sheet is a felt of metal fibers or a sintered body of metal fibers.  
Moriya teaches a stainless felt (stainless felt and steel wool) [0222] made of fibrous substances intertwined with one another at random (i.e. without being oriented) that can physically capture particles irrespective of their charge [0352].  The stainless 
Moriya and Okumura are analogous art in the field of plasma processing apparatuses with metal mesh exhaust plates in an apparatus with a turbomolecular pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive mesh of Okumura to be the stainless felt of Moriya because it can physically capture particles irrespective of their charge [0352].
14.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 20020038791) in view of Sekita (US 20110293401 A1) as applied to claims 1, 3, 7, 9-10, and 12 above, and further in view of McHugh (US 20080230371 A1). 
	The limitations of claims 1, 3, 7, 9-10, and 12 have been set forth above.
Regarding claim 8, modified Okomura teaches the limitations claim 7.
Okomura does not teach the limitation wherein the metal material is a foamed material.
McHugh teaches a plasma processing apparatus [abstract].  The plasma processing apparatus has a deposition baffle (235) that may be formed of a metal foam, exemplarily aluminum [41].  McHugh further teaches that components that may be susceptible to the accumulation of such deposits are equipped with deposit absorbing members that can absorb the deposits and extend the lifetime of the components [40].  
McHugh and Okomura are analogous art in the field of plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the .
15.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 20020038791) in view of Sekita (US 20110293401 A1) as applied to claims 1, 3, 7, 9-10, and 12 above, and further in view of Guha (US 20140051253 A1) and Nguyen (US 20110005685 A1).
The limitations of claims 1, 3, 7, 9-10, and 12 have been set forth above.
Regarding claim 11, modified Okumura teaches the full limitations of claim 1.  
Okumura does not teach the limitation wherein the exhaust plate further comprises a first metal member connected to an outer circumferential portion of the porous metal sheet, and made of a metal material having an annular plate shape; and a second metal member connected to an inner circumferential portion of the porous metal sheet, and made of a metal material having an annular plate shape.
Guha teaches a plasma baffle ring with an inner and outer support ring and overlapping rectangular blades extending between the inner and outer ring [abstract].  Guha teaches the inner and outer support rings also may include heating and cooling mechanisms [0019-0020].  The rings (301 and 302 of Fig. 2A) can be seen to be annular and substantially plate-shaped, and correspond to the instant claimed first and second member.  The inner support ring (301) is connected to an inner circumferential portion of the planar blades (305) [0023].  The outer support ring (302) is connected to an outer circumferential portion of the planar blades [0023].  

Okumura in view of Guha does not teach the limitation wherein both the first and second members are “made of a metal material.”
Nguyen teaches a baffle plate for a plasma apparatus with an intermediate joining section (186 of Fig. 4) formed of metal so that a conductive path is provided between the radial and axial sections [0019].  Nguyen teaches that the conductive structure creates a ground return path. The integrally formed ground return path liner eliminates or minimizes skew or asymmetries in plasma process distribution across the workpiece surface by providing a uniform RF ground return of minimum length for RF power from the RF source power applicator.  [0004].  
Nguyen and Okumura are analogous art in the field of plasma processing apparatuses with exhaust baffles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second members to be metal to create a ground return path in the baffle, as taught by Nguyen [0004].  

Response to Arguments
16.	Applicant's arguments, see Remarks, filed 12/23/2020, with respect to the rejection of claim(s) 6 (the relevant limitations of which are now incorporated into claim 1) under 35 USC 112(b) have been fully considered but they are not persuasive. 
Applicant argues that skin depth is determined based on a constant frequency and a material of the metal fibers and, as such, the amendments overcome the rejection.
In response, examiner disagrees. The limitation is indefinite because said limitation references an object that is variable Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989), MPEP 2173.05(b)(II). The object that is variable is the skin depth and NOT the frequency. For example, different constant frequencies may be set to achieve different skin depth results. Similarly, different materials may be used to achieve different skin depth results. As such, this limitation is indefinite because it is unclear what range the diameter of the metal fibers encompasses in the instant claims. 
If applicant wishes to claim a diameter of the metal fibers, examiner suggest specifically doing so (i.e. a fiber diameter of the metal fibers is larger than X mm).
17.	Applicant's arguments, see Remarks, filed 12/23/2020, with respect to the rejection of claim(s) 1, 3-5, and 7-12 under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant argues that Rogers and Komino fail to disclose the limitations pertaining to the skin depth. 

If applicant wishes to claim a diameter of the metal fibers, examiner suggest specifically doing so (i.e. a fiber diameter of the metal fibers is larger than X mm).
	Finally, it is noted that Rogers/Komino are no longer relied upon.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeda et al (US 5,433,780) teach a gas exhaust plate comprising a porous sheet [fig 10].
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Kendall/Primary Examiner, Art Unit 1718